Citation Nr: 9911237
Decision Date: 04/27/99	Archive Date: 06/24/99

DOCKET NO. 94-18 357               DATE APR 27, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUES

1. Entitlement to a compensable disability rating for a shell
fragment wound scar to the lumbar back.

2. Whether new and material evidence has been received to reopen
the claim of entitlement to service connection for arthritis of the
lumbar spine.

3. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

4. Basic eligibility for non-service-connected disability pension
benefits.

REPRESENTATION

Veteran represented by:  Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

This appeal arises from adverse decisions of the Department of
Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines,
dated in October 1992 and March 1994. The October 1992 decision
denied the veteran's claims of entitlement to service connection
for traumatic arthritis of the lumbar spine and PTSD and the
veteran's claim of entitlement to a compensable rating for a scar
on the lumbar back, residual of shrapnel fragment wound. The March
1994 decision notified the veteran that, based upon his recognized
service, he was not eligible for non-service- connected pension.

In a supplemental statement of the case provided to the veteran in
February 1994, the RO restated the issue of entitlement to service
connection for arthritis of the lumbar spine, as whether new and
material evidence had been submitted to reopen the previously
denied claim of service connection for arthritis of the lumbar
spine. This claim had been previously denied on its merits by the
Board of Veterans' Appeals (Board) in October 1987.

In a supplemental statement of the case issued in August 1998 the
RO noted an additional issue of service connection for traumatic
arthritis as secondary to the service-connected residual of a shell
fragment wound to the lumbar area. A claim based on a different
theory of service connection, absent competent evidence in support
of that theory, does not, however, constitute a "new" claim, and a
claim that

2 -

has been previously denied cannot be addressed on the merits absent
a showing of new and material evidence. Ashford v. Brown, 10 Vet.
App. 120 (1997); cf Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir.
1996) (a new diagnosis raises a new claim).

Although the RO addressed the issue of service connection for
traumatic arthritis as secondary to the shell fragment wound as a
new inextricably intertwined issue with the new and material claim,
the claim of service connection for arthritis, as either osteo- or
post-traumatic, is the same claim and the Board is without
jurisdiction to do so unless new and material evidence has been
submitted. Butler v. Brown, 9 Vet. App. 167, 171 (1996). The issues
regarding the arthritis of the veteran's lumbar spine will
therefore be considered as stated on the first page of this
decision, and will include consideration of post-traumatic
arthritis secondary to the veteran's shell fragment wound.

In a statement received in October 1998, the veteran asserted that
his service- connected shrapnel wound precluded him from following
a gainful occupation. This statement could be construed as a claim
for total rating based on individual unemployability. This claim
has not been adjudicated by the RO. It is not inextricably
intertwined with any issue developed for appellate consideration.
Parker v. Brown, 7 Vet. App. 116 (1994) (claim for increase is not
inextricably intertwined with a claim for increased rating).
Accordingly, the Board does not have jurisdiction to consider the
issue of entitlement to a total rating. Shockley v. West, 11 Vet.
App. 208 (1998) (the Board does not have jurisdiction over an issue
unless there is a jurisdiction conferring notice of disagreement);
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v.
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, No. 96-1764
(U.S. Vet. App. Dec. 3, 1998).

The veteran has submitted a statement and copies of private medical
records directly to the Board. Under the provisions of 38 C.F.R.
20.1304(c) (1998), pertinent evidence that has not already been
considered, must be reviewed by the RO unless a valid waiver of
consideration has been received. No such waiver has been received
in this case. However, the private medical evidence submitted

- 3 -

directly to the Board consists of treatment records previously
considered by the RO or showing treatment for conditions not at
issue in this appeal. The veteran also submitted a statement in
which he summarized these records, and reported on his current
health status. The Board finds that the evidence submitted directly
to it, is either duplicative or not pertinent, and does not require
referral to the RO. 38 C.F.R. 20.1304(c).

The issue of entitlement to service connection for PTSD is
addressed in the Remand portion of this decision.

FINDINGS OF FACT

1. The shell fragment wound scar located on the lumbar portion of
the veteran's back is well-healed, does not limit function, and is
not painful or tender on objective demonstration.

2. The evidence submitted since the Board's October 1987 decision
denying service connection for arthritis is either cumulative or
not so significant that it must be considered in order to fairly
decide the merits of the claim.

3. The service department has not certified that the veteran had
qualifying service for pension purposes.

CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a shell fragment wound
scar on the lumbar back have not been met. 38 U.S.C.A. 1155,
5107(a); 38 C.F.R. 4.118 Diagnostic Code (DC) 7804, 7805 (1998).

2. The Board's October 1987 decision denying entitlement to service
connection for arthritis of the lumbar spine is final. 38 U.S.C.A.
5107, 7104(b) (West 1991).

4 -

3. Since the Board's October 1987 decision, new and material
evidence has not been received, and the claim of entitlement to
service connection for arthritis of the lumbar spine is not
reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (1998).

4. The claimant does not meet the legal requirements for
eligibility for entitlement to pension benefits. 38 U.S.C.A.
107(b), 1502, 15210) (West 1991); 38 C.F.R. 3.8, 3.203 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence Pertaining to Claims for Compensable Rating and to Reopen
Service Connection Claim

On the veteran's Affidavit of Philippine Service, he noted a slight
scratch from shell fragments on March 28, 1942. The veteran's
separation physical examination in June 1946 noted no pertinent
abnormalities.

The veteran has submitted several affidavits of several service
members and a civilian doctor who noted a shrapnel injury to the
veteran's back.

The veteran was examined by VA in May 1958. He stated that he had
sustained a shell fragment wound in the mid-lumbar region. He
reported pain in the lumbar region, particularly after physical
exertion. On physical examination the veteran had a residual scar
located in the mid-lumbar region. The scar was 7/8 by 3 inches. It
was nontender and slightly depressed. There was pain in the lumbar
region on bending forward and backward. The pertinent diagnosis was
residuals of SFW (shell fragment wound), lumbar region. X-ray
examination of the lumbar spine revealed no abnormality. The
intervertebral spaces were within normal limits. A spina bifida
occulta of S1 was seen.

- 5 -

The veteran was granted service connection for residuals of the
shrapnel wound in July 1958. The veteran was rated noncompensably
under DC 7805 for scars, as that was the only noted residual.

The veteran submitted a statement in April 1964, in which he wrote
that the shell fragment wound to his back was causing pain whenever
he engaged in hard work or manual labor.

The veteran submitted a statement by Dr. M.B., dated in June 1964
that noted the veteran was examined for complaints of pain in the
lumbar region. A scar was noted in the region due to a shrapnel
wound. The doctor noted that the veteran was advised to seek a more
extensive examination, preferably by specialists in a hospital.

The veteran was again examined by VA in July 1964. The veteran
reported that he had no regular employment because his back hurt
when he worked hard and long. He complained of pain and numbness of
the lumbar back with low back pain on exertion. A scar was noted at
the midline of the back at the dorsolumbar region at the level of
the 12th dorsal spine. The scar was non-depressed, non-adherent,
and not painful. It measured 1" by 3/8". There was no muscle
injury. The veteran was noted to allege pain on movement of the
lumbar spine. There was no limitation of motion of the lumbar
spine. The veteran was given a neurosurgical evaluation.
Examination disclosed no demonstrable neurological deficit. An X-
ray examination revealed minimal marginal bony lipping of the
articular margins of L3, L4, and L5 without significant narrowing
of the intervertebral joint spaces. The apophyseal joint between L5
and S1 on the left side was also narrowed and the articulating
cortises of the bones were sclerotic. Both sacroiliac joints
appeared hazy, and the margins of the bones were finely irregular
and sclerotic. Both hip joints appeared essentially normal. There
was no evidence of MFB (metallic foreign body) or. fracture.

By a rating decision dated in July 1964 the veteran was denied a
compensable rating for the scar in the lumbar region. He was also
denied entitlement to service

6 -

connection for degenerative joint disease of the lumbar spine and
sacroiliac joints. He was notified of that decision in August 1964.

The veteran submitted a report of an October 1964 examination by
Dr. D.A. The doctor noted that the veteran complained of pain in
his back along the lumbar level of the spinal column, especially
when bending forward and backward. He felt pain in the back on
changes of position or twisting while lying on bed. The veteran was
often awakened from his sleep. The pain often radiated to the
veteran's right thigh. The veteran reported that since being hit by
shrapnel, he had always felt pain on the lumbar region, especially
with physical exertion and on ordinary movement of the lumbar
joint.

Dr. D.A. reported that there was a scar about one inch long and one
centimeter wide, tapering upward and outward, situated at the lower
portion of the veteran's spinal column in the lumbar region. The
scar was depressed. There was tenderness on deep pressure over an
area of eight square inches around the scar. This are was
particularly painful during bending and on movement of the lumbar
joint and on physical exertion. The private physician diagnosed
chronic traumatic lumbosacral arthritis and "chronic traumatic
thecites" of the lumbar spine.

In March 1966 the Board denied entitlement to a compensable rating
of the shrapnel wound scar of the lumbar region.

The report of a private physical examination for life insurance
conducted in June 1966, shows that the veteran had pain, especially
on bending, in the region of previous shrapnel wound in the lumbar
spine and sacral region. The examiner noted that it was possible
that the impact caused by the shrapnel fragment could have done
damage to the underlying joints of the lumbar spine, and
transmitted to the sacroiliac joints, which initially caused the
degenerative joint disease as diagnosed at the Veterans Memorial
Hospital. The doctor noted that joint trauma was one of the
predisposing factors in degenerative joint disease.

7 - 

In June 1967, the Board again denied entitlement to a compensable
evaluation of the shrapnel wound scar. The Board reviewed the
report of the June 1966 physical examination and opinion. The Board
found that the shrapnel wound was manifested by a small well-healed
scar at the midline of the back. They further concluded that there
was no muscle, nerve, artery, bone, or joint injury.

The veteran submitted an X-ray examination report dated August
1967. The examination of the lower thoracic vertebrae reportedly
showed a partial loss of bone at the upper border at the root of
the 11th rib, probably on the right. This might have been secondary
to an old healed fracture or to osteomyelitis. The radiologist's
impression was partial destruction at the root of the 11th rib.

The veteran submitted a medical certificate that reported the
examination findings of Dr. P.M., dated in May 1968. The doctor
noted that several years after his wound, the veteran developed
pain, especially on bending forward and backward in the region of
the shrapnel wound in the lumbar spine. The doctor noted the
presence of a healed, slightly depressed, nonadherent, non-painful
and nontender scar located at the dorsolumbar region at the level
of the 12th dorsal spine. The doctor noted a review of the August
1967 X-ray examination. He diagnosed a scar, dorsolumbar region,
residual of shrapnel wound, and osteomyelitis, root  of 11th rib,
secondary to trauma, chronic.

The Board again denied the veteran's appeal. It again framed the
issue as entitlement to a compensable rating for the shrapnel wound
scar. The Board also again concluded that there was no muscle,
nerve, artery, bone, or joint injury.

A March 1971 examination report from Dr. P.Z. was submitted. Dr.
P.Z. noted the presence of a slightly depressed, healed, non-
adherent, but slightly painful on pressure, residual scar at the
spinal column at the level of the 11th and 12th vertebrae of the
dorsal spine. The veteran had painful forward and backward bending
of the trunk. The doctor remarked that the partial destruction at
the root of the 11th rib at the upper border, probably right,
"correlated favorably" with the incurrence of an injury to the
veteran's back.

- 8 -

A VA examination was again performed in June 1973. X-ray
examination at that time showed minimal lipping and spurring of the
articular margins of the lower dorsal as well as the lumbar
vertebrae, but the intervertebral spaces were well maintained. Both
sacroiliac as well as hip joint spaces were unremarkable. There was
neither abnormal soft tissue nor calcific density seen. The
radiologist's impression was minimal hypertrophic degenerative
disease of the dorsal/lumbar spine. Physical examination showed a
scar over the lumbar spine, at the level of L1, measuring I" by
3/8", non-depressed, non-adherent, allegedly tender. There was no
sign of any inflammation or muscle stiffness. There was no palpable
bone deformity, and no muscle injury. The lumbar spine had a full
range of motion. There was good alignment of the
cervical/dorsal/lumbar spine. The diagnoses were scar over lumbar
spine, allegedly residual of shell fragment wound, with no
objective sign of bone or muscle injury. There was no sign of nerve
or spinal cord injury in the back or lower extremities. The
examiner did diagnose minimal hypertrophic degenerative disease of
the dorsal/lumbar spine.

In October 1973 the Board again denied the veteran's appeal for a
compensable rating for the residuals of a shrapnel wound of the
lumbar region.

The veteran submitted a May 1985 private doctor's examination
report. Dr. S.L. noted that the veteran had excruciating back pain.
She diagnosed a shrapnel injury of the spinal cord giving rise to
on and off severe pain, and osteoarthritis of the spinal cord.

The Board again denied a compensable rating for the shell fragment
wound scar of the lumbar region in May 1986.

The RO denied the veteran's petition to reopen the claim of
entitlement to service connection for arthritis of the spine by a
confirmed rating decision issued in July 1986.

9 -                                                               
  
The veteran submitted an examination report from Dr. S.L, dated in October
1986. She again noted severe pain on and off due to a shrapnel wound of the
lumbar region. She noted pain and rigidity of the lumbar-dorsal region due to
a shrapnel injury.

In December 1986, the veteran was notified by the RO that the new evidence
did not warrant a change in its previous decision denying service connection
for arthritis of the lumbosacral region.

In a decision dated in October 1987, the Board, in pertinent part, denied
entitlement to service connection for chronic arthritis and a compensable
evaluation for the shell fragment wound of the lumbar spine. The Board
determined that the question of whether the arthritis was caused by the shell
fragment wound scar, had not been developed for its consideration. The Board
found that the spina bifida occulta identified on the 1958 examination was a
congenital condition for which service connection was unavailable. It also
determined that the veteran's current lumbar spine arthritis was not the
result of trauma in service.

The veteran submitted an August 1988 examination report from Dr. S.L. She
again noted complaints of lumbar pain, along the spinal cord. The pain was
recurrent and persistent especially in the back. The doctor attributes the
veteran's inability to work to the disabling pain. She diagnosed a shrapnel
wound to the dorsal lumbar region, through and through.

The Board again denied entitlement to a compensable rating for the veteran's
service-connected shrapnel wound scar in September 1989. The Board determined
that the shell fragment wound did not involve injury to the muscles, and that
the veteran's back pain was most likely due to disorders unrelated to the
service- connected scar.

The veteran submitted an orthopedic evaluation dated February 1991 and
treatment records from the VMMC (Veterans Memorial Medical Center) dated in
April 1992. The orthopedic examiner noted the veteran had pain on movement
over the low

10 -

back, especially in the morning, relieved spontaneously without taking any
medication. The diagnosis was healed shrapnel wound, lumbar area, and lumbar
osteoarthritis. The treatment record reveals a well healed 2xl-cm scar on the
upper lumbar area. There was slight percussion tenderness over the upper
lumbar. The diagnosis was lumbar osteoarthritis and a healed shrapnel wound,
lumbar area.

The veteran was examined by VA in September 1992. He recalled being hit in
the back with shrapnel during World War II. He recalled no surgical
procedure. He had had back pain since that time, but was unable to tell the
doctor whether it was intermittent of constant. He noted that the pain was
worse in cold weather or when he got up from a seated position. Moving around
would improve the pain after he had been in any fixed position. The pain did
not radiate. It was exacerbated when he was on his feet for more than a few
hours.

The veteran was seated in no apparent distress. He was able to hop on and off
of the examination table, and was able to arise from a chair and sit down
without apparent difficulty. The thoracic curvature appeared normal. The
lumbar curvature appeared slightly flattened. There was a scar in the
thoracolumbar area that appeared to be traumatic, and was less than I cm in
length. There were no other visible traumatic scars noted. The veteran got
off the examination table without guarding his back, and he walked with a
stable narrow based symmetrical gait that was somewhat stiff legged. There
was no abnormal motor tone noted. He was able to walk on toes and heels. The
veteran flexed at his waist, and brought his fingertips to four inches from
toe touch. He made a number of grunting noises indicating discomfort, but did
not state that he was in discomfort.

The examiner could not get a clear answer from the veteran as to whether the
bending was causing discomfort or not. The examiner noted that the veteran
gave a 50-year history of chronic low back pain. The physical examination was
noted to show a mild degree of straightening of the lumbar curve, and
somewhat less than complete reversal of the lumbar curve on waist bending.

- 11 - 

The veteran testified at a hearing before a hearing officer at the San
Francisco RO in May 1993. He recalled the shrapnel wound to his back. He
stated that he had not sought medical treatment because doctors had been
afraid to treat soldiers. He further testified that he eventually saw a
doctor in 1943. He also reported that arthritis had first been diagnosed in
August 1964. He related that he had complained about pain to local doctors,
but could not remember who they were. The veteran testified that he currently
had pain when squatting, working, bending, or when trying to rise after a
couple of hours of work. He could not straighten his body. If he reached for
something he had to walk crooked. He could not straighten because of pain.

The records of Dr. A.C. were submitted. Treatment records dated in August
1992 noted complaints of low back pain. Several diagnoses of arthritis were
made. A majority of the records are not relevant to the issues at hand, but
rather refer to cardiac treatment.

The veteran submitted a letter from Dr. A.C., a cardiologist, dated in April
1995. The veteran was noted to have been treated for recurrent dizzy spells,
paroxysmal supraventricular tachycardia, hypertension, spinal stenosis,
chronic venous insufficiency, carotid insufficiency, carotid
arteriosclerosis, gallbladder disease, peptic ulcer disease, and a shrapnel
wound to the lumbar spine during WWII. The veteran was noted to be
permanently disabled.

A March 1995 chest X-ray examination reportedly revealed moderate dorsal
osteoarthritis, and osteopenia with some degenerative disc disease.

A January 1997 left hip X-ray examination revealed moderate osteoarthritis
and osteopenia with minimal joint space narrowing.' There were no acute
osseous injury changes.

The veteran was examined by VA in November 1997. The veteran was able to get
off the examining table without difficulty. He had some flattening of his
lumbar curvature and minimal tenderness of his lower lumbar spine. There was
a small 1

cm well healed lumbar scar that had to be pointed out to the examiner as
differentiated from other marks on his back that were not scars.

The examiner diagnosed status post shrapnel wound, no residual problem, and
lumbar spine osteoarthritis and degenerative disc disease revealed by X-ray
examination. The examiner noted that he was unable to substantiate any injury
of any serious consequences that leads to a presumptive diagnosis of
traumatic osteoarthritis. The osteoarthritis that the veteran had was
consistent with his age and unfortunately was not consistent with his claim
of traumatic lumbar spine arthritis. Any degenerative disc disease that
complicated the claim also seemed to be mild.

Entitlement to a Compensable Rating for Residuals of a Shell Fragment Wound

On review of the record, the Board concludes that the veteran's claim for
increased disability rating is well grounded within the meaning of the
statutes and judicial construction. See 38 U.S.C.A. 5107(a) (West 1991); see
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). In order to present
a well-grounded claim for an increased rating of a service connected
disability, a veteran need only submit his competent testimony that symptoms,
reasonably construed as related to the service-connected disability, have
increased in severity since the last evaluation. Proscelle, 2 Vet. App. at
631, 632; see also Jones v. Brown, 7 Vet. App. 134 (1994).

Disability ratings are based on the average impairment of earning capacity
resulting from disability. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1
(1997). The average impairment as set forth in VA's Schedule for Rating
Disabilities, codified in 38 C.F.R. Part 4, includes diagnostic codes which
represent particular disabilities. Generally, the degrees of disabilities
specified are considered adequate to compensate for a loss of working time
proportionate to the severity of the disability. Id.

- 13 -

The determination of whether an increased evaluation is warranted is to be
based on review of the entire evidence of record and the application of all
pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 5 89 (199 1).
These regulations include, but are not limited to, 3 8 C.F.R. 4. 1, which
requires that each disability be viewed in relation to its history.

Although medical reports must be interpreted in light of the whole recorded
history, the primary concern in a claim for an increased evaluation for a
service-connected disability is the present level of disability. Where
entitlement to compensation has already been established, and an increase in
the disability rating is at issue, the present level of disability is of
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible for determining
whether the preponderance of the evidence is against the claim. See Gilbert
v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the
evidence is in support of the claim or is in equal balance, the claim is
allowed. Id.

Rating Criteria

The veteran is currently service-connected for a scar on the lumbar area of
the back. At present, this is the only residual of the shell fragment wound
that is recognized as service connected.

Superficial scars which are not on the head, face, or neck and are not the
result of bums are rated 10 percent disabling when tender and painful on
objective demonstration or on limitation of function of the affected part. 38
C.F.R. 4.118, Diagnostic Codes 7804, 7805.

- 14 -

Analysis

Review of the veteran's VA examinations and the treatment records submitted
by the veteran do not reveal recent reports of tenderness or pain. In the
mid-1960s a private physician did note, tenderness on deep pressure over an
area of eight square inches around the scar. The VMMC treatment records
submitted by the veteran noted slight percussion tenderness in the upper
lumbar area, but also note the veteran's scar to be well healed. Those
records do not report that the scar is painful or tender.

At the most recent VA examination, the examiner was unable to identify the
scar until it was pointed out. No symptoms were associated with the scar.
There has been no report of limitation of motion of the veteran's back caused
by the scar or scar tissue. The pain and limitation of motion noted on the
examination and treatment reports is not associated in any of the
examinations or treatment records with the scar, but rather with the
diagnosed arthritis and degenerative disc disease of the lumbar spine. There
is also no evidence that the shell fragment wound resulted in nerve or muscle
injury. Therefore, he cannot be awarded a compensable evaluation on the basis
of diagnostic codes pertaining such injuries.

The preponderance of the evidence, and all the evidence from recent years, is
against the veteran's claim that the shrapnel wound scar is productive of
compensable disability. The benefits sought on appeal are accordingly denied.

New and Material Evidence For Entitlement to Service Connection . For
Arthritis of the Lumbar Spine

Service connection may be granted for disability resulting from disease or
injury incurred in or aggravated by active service. 38 U.S.C.A. 1110 (West
1991). Regulations also provide that service connection may be granted for
any disease diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in service.
38 C.F.R. 3.303(d) (1998).

- 15 - 

For the showing of chronic disease in service there is required a combination
of manifestations sufficient to identify the disease entity and sufficient
observation to establish chronicity at the time, as distinguished from merely
isolated findings or a diagnosis including the word "chronic." Continuity of
symptomatology is required where the condition noted during service is not,
in fact, shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge is
required to support the claim. 38 C.F.R. 3.303(b) (1998). If the disorder is
arthritis, service connection may be granted if manifested to a compensable
degree within one year of separation from service. 38 U.S.C.A. 1101, 1112,
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 3.307, 3.309 (1998).

A disability that is proximately due to or the result of a service-connected
disease or injury shall also be service connected. 38 C.F.R. 3.310(a).
Secondary service connection is warranted for a disability when that
disability is aggravated by a service-connected disability. Allen v. Brown,
7 Vet.App. 439 (1995).

Following notification of an initial review and determination by the RO, a
notice of disagreement must be filed within one year from the date of mailing
of notification, followed by a timely substantive appeal; otherwise, the
determination becomes final and is not subject to revision absent new and
material evidence. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104(a) (1998).
If new and material evidence is presented or secured with respect to a claim
that has been disallowed, the Secretary shall reopen the claim and review the
former disposition of the claim. 38 U.S.C.A. 5108 (West 1991).

A two-step analysis is conducted under 38 U.S.C. 5108. Manio v. Derwinski, 1
Vet. App. 140, 145 (1991). First, it must be determined whether the evidence
presented or secured since the prior final disallowance of the claim is new
and material. For purposes of determining whether  new and material evidence
has been submitted, "the credibility of the [new] evidence" is presumed.
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

- 16 -

Second, if the evidence is new and material, the Board must reopen the claim
and review all the evidence of record to determine the outcome of the claim
on the merits. The first step involves two questions: (1) Is the newly
presented evidence "new" (not of record at the time of the last final
disallowance of the claim and not merely cumulative of other evidence that
was then of record)? (2) Is it "probative" of the issues at hand? Evans v.
Brown, 9 Vet. App. 273 (1996). A third requirement for reopening imposed by
the Court, that the evidence create a reasonable possibility of changing the
outcome, has been invalidated by the United States Court of Appeals for the
Federal Circuit. Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously submitted to agency
decision makers which bears directly and substantially upon the specific
matter under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with evidence previously.assembled is so
significant that it must be considered in order to fairly decide the merits
of the claim. 38 C.F.R. 3.156(a) (1998). Evidence is new when not merely
cumulative of other evidence in the record, and material when relevant and
probative of the issue at hand. The evidence is "new." Godwin v. Derwinski,
1 Vet. App. 419 (1990). Material evidence is that which is relevant and
probative of the issue at hand. Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Analysis

A review of the record demonstrates that the Board denied service connection
for arthritis of the spine in a decision dated in October 1987. In denying
service connection, the Board found that there was no evidence of arthritis
in the veteran's spine until 1964 when it was noted by a VA examination. The
arthritis was shown many years after service and was unrelated to the
veteran's active service. The Board denied service connection on the basis
that the arthritis was not incurred in or aggravated by service, nor could it
be presumed to be service-connected. The Board decision is final. 38 U.S.C.A.
7104(b) (West 1991).

- 17 -

The evidence added to the record since the time of that decision is not
probative because it does not tend to prove that the degenerative joint
disease and degenerative disc disease of the veteran's lumbar spine is
etiologically related to the shell fragment wound suffered during the
veteran's service. While VMMC treatment notes reported the current existence
of the veteran's lumbar osteoarthritis and the healed shrapnel wound, it did
not make a connection between the two. Evidence that the veteran had
arthritis of the spine in a location anatomically near the shell fragment
wound was of record prior to the October 1987 Board decision. To that extent
the evidence is cumulative of evidence previously presented for consideration
and is not new.

The veteran's testimony in May 1993 is insufficient to provide the
etiological connection between the shell fragment wound and the arthritis.
For the most part, it is cumulative of contentions he had previously made,
and therefore not "new." In addition, although the veteran contends that his
current arthritis was caused by an injury in service, lay assertions of
medical causation cannot suffice as new and material evidence to reopen a
claim. Hickson v. West, 11 Vet. App. 374 (1998).

The only evidence that has been added to the record since October 1987 that
specifically addresses the etiology of the veteran's lumbar arthritis is the
November 1997 VA examination. At that examination, the doctor diagnosed
status post shrapnel wound, no residual problem, and lumbar spine
osteoarthritis and degenerative disc disease revealed by X-ray examination.
He specifically noted that he was unable to substantiate any injury of any
serious consequences that leads to a presumptive diagnosis of traumatic
osteoarthritis. The osteoarthritis that the veteran had was consistent with
his age and was not consistent with his claim of traumatic lumbar spine
arthritis. This evidence is new, inasmuch as there was no prior opinion
explicitly dissociating the veteran's lumbar arthritis from the shell
fragment wound. However, because the opinion essentially supports the basis
for the prior denial, it is not so significant that it must be considered in
order to fairly decide the merits of the veteran's claim.

- 18 - 


The Board must find that the evidence presented since its last final denial
is not new and material. The benefits sought on appeal are accordingly
denied.

Entitlement to Non-Service-Connected Pension Benefits

The threshold question that must be resolved with regard to the claim of
entitlement to a permanent and total disability rating for pension purposes
is whether a claimant has submitted a meritorious claim which might entitle
him to the Department of Veterans Affairs (VA) benefit he seeks. If the claim
fails because of the absence of legal merit or lack of entitlement under the
law, the claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet.
App. 426 (1994).

The pertinent law and regulations in this case authorize the payment of
pension benefits to a veteran of a period of war who has the requisite
service requirements and who is permanently and totally disabled from
disability not the result of willful misconduct. 38 U.S.C.A. 1502, 1521 (West
1991).

The law provides that: service before July 1, 1946, in the organized military
forces of the Government of the Commonwealth of the Philippines, while such
forces were in the service of the Armed Forces of the United States pursuant
to the military order of the President dated July 26, 194 1, including among
such organized guerrilla forces under commanders appointed, designated, or
subsequently recognized by the Commander in Chief, Southwest Pacific Area, or
other competent authority in the Army of the United States, shall not be
deemed to have been active military, naval, or air service for the purposes
of granting non-service-connected disability pension. 38 U.S.C.A. 107(a)
(West 1991).

The provisions of 38 C.F.R. 3.8 (1998) provided in pertinent part: (a)
Regular Philippine Scouts. Service in the Philippine Scouts (except that
described in paragraph (b) of this section), the Insular Force of the Navy,
Samoan Native Guard, and Samoan Native Band of the Navy is

- 19 -

included for pension, compensation, dependency and indemnity compensation,
and burial allowance. Benefits are payable in dollars. (b) Other Philippine
Scouts. Service of persons enlisted under section 14, Pub. L. 190, 79th
Congress (Act of October 6, 1945), is included for compensation and
dependency and indemnity compensation. Such benefits are payable at a rate of
$0.50 for each dollar authorized under the law. All enlistments and
reenlistment of Philippine Scouts in the Regular Army between October 6,
1945, and June 30, 1947, inclusive were made under the provisions of Pub. L.
190 as it constituted the sole authority for such enlistments during that
period. This paragraph does not apply to officers who were commissioned in
connection with the administration of Pub. L. 190.

In April 1958 the Department of the Army verified the veteran's service
dates. That department noted that the veteran was a member of the Philippine
Commonwealth Army, inducted into the United States Armed Forces of the Far
East (USAFFE) on December 8, 1941. From December 8, 1941 to April 8, 1942 the
veteran was in beleaguered status. From April 9, 1942 to April 10, 1942, the
veteran was a prisoner of war (POW). From April 11, 1942 to July 18, 1942,
the veteran was missing. He had no casualty status from July 19, 1942 to
April 14, 1945 at which time he had regular Philippine Army service until
June 30, 1946.

A handwritten Affidavit for Philippine Army Personnel signed by the veteran
in April 1945 is of record. The form notes service from July 1941 to December
23, 194 1. On December 24, 1941, until March 22, 1942, the veteran noted he
served as a "Sgt. (clerk) PMA QM Serv., at Bataan, under Lt. Molino." From
March 23, 1942 to April 9, 1942, the veteran reported he served as "Sgt
(clerk) 26th Cav. (PS) at Bataan, under Capt. Wheeler." From April 10, 1942
through May 1, 1942 the veteran reported POW status, noting that he had
escaped.

- 20 -

The veteran submitted the affidavit prepared by A.F., and dated in January
1957. A.F. reported that he was a co-enlisted man with the veteran. A.F.
noted the veteran was transferred from the "1st Service Company (PMA)
Composite to the 26th Cavalry PS" on March 22, 1942.

The affidavit of F.D., dated in December 1957, was also submitted. He
reported that he knew the veteran, because while in the service he had drawn
his supplies from the veteran in the veteran's capacity with the "Hqrts &
Serv Troops, 1st Regular Division, PA.." F.D. reported that he came upon the
wounded veteran while retreating on April 8, 1942.

The affidavit of J.D., dated in December 1957, was also submitted. He
reported that he was formerly a member of Troop "F" 26h Cavalry (PS). He
noted that the veteran was a USAFFE enlisted man and member of the Hqrts &
Serv Troop, 1st Regular Division, PA, who joined J.D.'s unit, the "F" Troop
26  th Cav (PS) during the battle operation in Bataan in 1942." He reported
that the veteran was wounded with shrapnel on his back on April 7, 1942, at
about 5:00 p.m.

The affidavit of P.U., dated in June 1945, was submitted in March 1959. It is
a certified copy of the original. P.U. noted that the veteran was with the
USAFFE, 1st Regular Division, PA, during Bataan. During the month of March
1942, a special order from the Headquarters Philippine Scouts was published
ordering USAFFE enlisted men to join the scouts to fill vacancies of men lost
in action. P.U. noted that the veteran was one of the USAFFE enlisted men
that were assigned in the affiant's outfit, the "F" Troop, 26th Cavalry (PS)
at Bataan. P.U. was the veteran's instructor for more than two weeks in the
jungle. Before their training, the P.U. noted that the USAFFE enlisted men
were physically examined, took their oath, and were assigned to a platoon.

The affidavit of N.R., dated in June 1946, was also submitted in March 1959.
It also was a certified copy of the original. N.R. was also a member of "F"
Troop, 26th Cavalry, Philippine Scouts. He noted that the veteran was
transferred to his

- 21 - 

outfit during the month of March 1942. He noted that during their services in
his troop, they were physically examined, took their oath as a scout, and
trained for two weeks in the jungle.

A service certification dated in March 1990 from the Philippine Armed Forces
was submitted. It noted that the veteran was inducted into the USAFFE on
December 14, 1941. He was assigned with the "1st Serv. Co. PMA (F-23)." He
was paid arrears in pay for different ranks from December 1941 through July
1942.

The veteran submitted a June 1993 Certification of Military Service provided
by the National Personnel Records Center (NPRC). This noted that the veteran
was a member of the Army of the United States, Philippine Scout, from April
1939 to June 30, 1946. He was given an honorable discharge. On the back of
the certificate, it was noted that the records needed to answer the veteran's
inquiry (presumably his service records) were not in their files. If the
records had been at the NPRC on July 12, 1973, they might have been destroyed
by fire. The information used to prepare the Certification of Military
Service was noted to have been obtained from an alternate record source.

The veteran submitted a statement in April 1994. He noted that he served in
two units during the war. He was inducted into the USAFFE on December 14, 194
1. He served three months with the USAFFE from December to March 1942. While
in Bataan during the war, being USAFFE, he was given a chance to join the
Philippine Scouts. He enlisted with regular Philippine Scouts, with the 26th
Cavalry PS AUS. He took an oath as a Philippine Scout on March 22, 1942. He
was trained for two weeks in the jungle. After training he was assigned to
guard the place of Gen. Wainwright. After two days they moved out, where he
was injured in the general offensive. The day after the surrender, April 9,
1942, he made a successful escape with six Gl's.

The U.S. Army Reserve Personnel Center noted in September 1997 that its
records showed that the veteran was a member of the Philippine Army from
December 8,

-22-

1941, to June 30, 1946. For the period of March 22, 1942 to April 8, 1942,
the veteran was in the Philippine Army and was attached to the Philippine
Scouts.

The certifications from the service department, in 1958 and 1997 show that
the veteran served with the USAFFE. There is no certification of qualifying
service. Because the veteran did have military service under the command and
control of the United States and was "attached" to a Philippine Scout unit,
he is entitled to certain benefits provided by VA; however, he is not, by
law, entitled to non-service- connected disability pension benefits for his
period of service. 38 C.F.R. 3.8 (1998).

The provisions of 38 C.F.R. 3.8 and 3.9 provide that certifications by the
service department will be accepted as establishing periods of recognized
service as a Philippine Scout, a member of the Philippine Commonwealth Army
serving with the Armed Forces of the United States, or as a guerrilla. The
finding of the service department is binding upon the VA for purposes of
established service in U.S. Armed Forces, Philippine Commonwealth Army, or
Philippine Scouts. Fazon v. Brown, 9 Vet. App. 319 (1996).

The veteran's service has not been certified by the service department as
service in the Philippine Scouts or other qualifying service, but rather as
USAFFE service. The Board is bound by the service department's certification
in determining whether a veteran has the requisite service. 38 C.F.R. 3.203
(1998). See Duro v. Derwinski, 2 Vet.App. 530, 532 (1992). The proper course
for the unsuccessful applicant who believes there is a reason to dispute the
report of the service department or the contents of military records is to
pursue such disagreement with the service department not the VA. See
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Therefore, in light of the service department's finding of no Philippine
Scout service, the veteran's claim for basic eligibility for VA benefits has
no legal merit and is denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

- 23 -

ORDER

The claim of entitlement to a compensable disability rating for a shell
fragment wound scar to the lumbar back is denied.

New and material evidence not having been presented to reopen the claim for
service connection for arthritis of the lumbar spine, service connection
remains denied.

The appeal based on a claim of basic eligibility for entitlement to a non-
service connected disability pension is denied.

REMAND

Initial review of the veteran's claim of entitlement to service connection
for PTSD reveals that further evidentiary development is necessary.

A VA psychologist examined the veteran in December 1997. The report of that
examination attached to the veteran's claims folder consists of two pages. At
the bottom of page two is a notation that the report is continued on the
following page. That page, which presumably contains the examiner's
conclusions as to the nature of the veteran's psychiatric disability, is not
of record. VA treatment and evaluation records are constructively included
within the record. See Bell v. Derwinski, 2 Vet.App. 611, 613 (1992). If
records of VA treatment or evaluation are material to the issue on appeal and
are not included within the claims folder, a remand is necessary to acquire
such VA records. Dunn v. West, 11 Vet. App. 462 (1998), Bell v. Derwinski.

Accordingly, the issue of entitlement to service connection for PTSD is
remanded for the following action:

- 24 -

1. The RO should obtain the complete report of the December 1997 VA Mental
Disorders examination.

2. After the development requested above has been completed to the extent
possible, the RO should again review the record. If any benefit sought on
appeal, for which a notice of disagreement has been filed, remains denied,
the veteran and representative, if any, should be furnished a supplemental
statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, for consideration of
those issues for which a valid substantive appeal has been submitted, if in
order. The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Veterans Appeals for additional development or other
appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

25 -

